Citation Nr: 1443269	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  13-24 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Eligibility for non-service-connected pension benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




REMAND

The appellant served on active duty from March 1980 to July 1984.  He also served with a reserve component, which service included a period of active duty for training from July to November 1978.

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2013 decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

When the appellant filed his appeal in August 2013, he requested a hearing before a member of the Board at the Board's offices in Washington D.C.  A hearing was scheduled for June 24, 2014.  The appellant has now informed the Board that he was not aware of the different options available to him at the time he requested a hearing.  He asked that a video conference hearing be scheduled at the VA RO in St. Petersburg, Florida.  As he has made a timely request for a change of venue, it is appropriate to remand this case for scheduling the video conference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before a Veterans Law Judge via video conference at the St. Petersburg, Florida RO, and notify him of the scheduled hearing at his latest address of record.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

